Citation Nr: 1032884	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-18 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas



THE ISSUE

Entitlement to increases in the ratings for gastroesophageal 
reflux disease (GERD) (currently rated 10 percent from January 8, 
2008, and 0 percent prior to that date).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 2003 to February 2006.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 rating 
decision of the Waco, Texas, VARO which, in pertinent part, 
granted the Veteran service connection for GERD, rated 0 percent, 
effective February 7, 2006.  An interim (January 2008) rating 
decision increased the rating to 10 percent effective January 8, 
2008.  In July 2010 the Veteran failed, without giving cause, to 
appear for a Travel Board hearing scheduled at his request.  


FINDINGS OF FACT

It is reasonably shown that throughout, since his separation from 
service, the Veteran's GERD has been manifested by two or more 
symptoms such as dysphagia, pyrosis, regurgitation; at no time is 
the GERD shown to have been manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.


CONCLUSIONS OF LAW

A 10 percent rating for GERD is warranted for the entire period 
since February 7, 2006; a rating in excess of 10 percent is not 
warranted for any period of time since that date.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.20, 
4.21, 4.114, Diagnostic Code (Code) 7346 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                    Veteran's Claims Assistance Act of 2000 
(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A March 2007 statement of the case (SOC) properly 
provided notice on the "downstream" issue of entitlement to an 
increased rating; and a January 2008 supplemental SOC 
readjudicated the matter after the appellant and his 
representative responded and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 
542 (2006).  The Veteran has not alleged that notice in this case 
was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) ("where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He 
was afforded VA examinations in April 2006 and January 2008.  
While the April 2006 examination did not discuss all findings 
necessary for rating the Veteran's GERD, the subsequent, January 
2008 examination, did address all the pertinent criteria, and is 
adequate for rating purposes.  VA's duty to assist is met.

                         Legal Criteria, Factual Background, and 
Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned specific diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The rating schedule does not provide a specific code for GERD; 
the "staged" ratings assigned are by analogy to the criteria 
for rating hiatal hernia.  38 C.F.R. § 4.20.  On review of those 
criteria, the Board finds the analogy appropriate, as the 
symptoms of GERD most approximately resemble the symptoms and 
impairment in the criteria for rating hiatal hernia (under Code 
7346).  

Under Code 7346, a 30 percent rating is warranted when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
With two or more of the symptoms for the 30 percent evaluation of 
lesser severity, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.114.

If there is disagreement with the initial rating assigned upon a 
grant of service connection, separate ratings can be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Reasonable doubt as to the degree of disability will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire 
record, but does not have to discuss each piece of evidence.)  
Hence, the Board will summarize the relevant evidence, as 
appropriate, and the Board's analysis will focus specifically on 
what the evidence shows, or does not show, as to the claim.   

The Veteran's filed his claim seeking service connection in 
February 2006, the month of his discharge (on February 6, 
2006)from active duty.  

The Veteran's service treatment records reveal that during 
service he developed GERD which required treatment, including a 
surgical procedure in December 2005.  Evaluation by a private 
provider (on behalf of the military) revealed that his problems 
had included reflux (confirmed by X-ray), heartburn, weight loss.  
The GERD was listed among the disabilities warranting his 
disability retirement from service.  

On April 2006 VA general medical examination, the Veteran 
reported that he was started on non-steroidal anti-inflammatory 
drugs for a knee disability, and developed abdominal discomfort, 
nausea, vomiting, and weight loss; GERD was diagnosed.  In 
December 2005, he underwent a laparoscopic Toupet fundoplication, 
after which his nausea and vomiting gradually diminished and his 
weight stabilized.  On evaluation, he complained of daily 
heartburn, for which he had to avoid spicy foods.  He took Pepcid 
AC three times per week, with temporary relief and no significant 
side effects.  He reported no history of melena or hematemesis.  
Upon physical examination, the abdomen was soft and nontender 
without masses or organomegaly.  The diagnosis was GERD, status 
post Toupet fundoplication with residuals.

In his January 2007 notice of disagreement, the Veteran stated 
that while he took medication (Pepcid A/C) 3 times a week for his 
GERD, it did not "eradicate regurgitation and dysphagia 
resulting from heartburn".  He argued for a 10 percent rating.  

On January 2008 VA esophagus and hiatal hernia examination, the 
Veteran denied dysphagia, but reported pyrosis daily following 
each meal with no arm pain.  He reported no hematemesis or 
melena.  He reported reflux with pyrosis without regurgitation, 
and no nausea or vomiting.  The Veteran stated that he takes 
Omeprazole caplets, one by mouth once daily, 20 minutes before 
his largest meal of the day, for GERD.  He reported that the 
disability has no effect on his occupational functioning as a 
full time student and his activities of daily living.  The 
examiner noted that the Veteran's general state of health was 
good, and his nutrition was good with a 10-pound weight gain in 
the previous year.

Regarding the effective date assigned for the award of a 10 
percent rating for the Veteran's GERD, the Board notes that such 
rating was assigned from the date of a VA examination (on January 
8, 2008) which found symptoms that met the criteria for a 10 
percent rating.  Significantly, the April 2006 VA examination on 
which the initial noncompensable "stage" of the rating assigned 
by the RO was based was a general medical examination which did 
not specifically address all of the criteria for rating GERD (by 
analogy to hiatal hernia).  While it was noted that the Veteran 
took medication, continued to have heartburn, and had no history 
of melena or hematemesis, it was not reported whether or not he 
had dysphagia, pyrosis, or regurgitation.  Also significant is 
that these types of symptoms are observable by the person 
experiencing them (more so than by an examiner).  A year prior 
the January 2008 examination (in his NOD received in January 
2007) the Veteran reported persistent regurgitation and dysphasia 
resulting from heartburn.  The Board finds no reason to question 
the credibility of that account, and finds that it reasonably 
reflects that he had the symptoms reported since his discharge 
from service.  As the symptoms described meet the schedular 
criteria for a 10 percent rating under Code 7346, the Board finds 
that such rating is warranted throughout from February 7, 2006.

Progressing with the analysis of this claim/appeal, the Board 
notes that both in his notice of disagreement and in his 
substantive appeal (on VA Form 9, received in June 2007) the 
Veteran argues that a 10 percent rating should be assigned for 
his GERD (and consequently, it would appear that he may be 
satisfied with such rating).  However, he has not expressly 
indicated he is satisfied with the 10 percent rating, and the 
matter of entitlement to a rating in excess of 10 percent has 
remained on appeal.  See AB v. Brown, 6 Vet. App, 35 (1993). 

The evidence of record does not include any records showing that 
the above-listed criteria for a 30 percent rating were met (or 
approximated) at any time during the evaluation period, i.ee, 
since the Veteran's discharge from active duty.  Notably, the 
criteria for a 30 percent rating in Code 7346 are stated in the 
conjunctive and must all be met to warrant such rating.  At no 
time since the Veteran's discharge from service is it shown that 
he had persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain productive of considerable impairment of health.  
It is not shown that his symptoms have been accompanied by 
substernal or arm or shoulder pain (and he has not alleged 
otherwise); and the January 2008 VA examiner found the Veteran's 
general state of health to be good, with the GERD having no 
effect on his occupational functioning (as a student) or his 
activities of daily living.  

Further, the Board finds that the evidentiary record presents no 
reason to refer this matter to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  There is no evidence of symptoms or 
impairment not encompassed by the schedular criteria, so as to 
render those criteria inadequate.  Again it is noteworthy that 
the January 2008 VA examiner found that the disability has no 
effect on everyday activities or occupational functioning.   See 
Thun, 22 Vet. App. 111 (2008).  


ORDER

A 10 percent rating for GERD is granted from (the earlier 
effective date of) February 7, 2006; a rating in excess of 10 
percent for GERD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


